



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. MacCullouch, 2018 ONCA 913

DATE: 20181113

DOCKET: C61707

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ethan MacCullouch

Appellant

Ethan MacCullouch, acting in person

Danielle Robitaille, as duty counsel

Megan Petrie, for the respondent

Heard and released orally: November 6, 2018

On appeal from the summary conviction disposition entered
    on January 15, 2016 by Justice Dale Parayeski of the Superior Court of Justice,
    sitting without a jury.

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal from the dismissal of his appeal
    from his summary conviction for criminal harassment.

[2]

The test for leave to appeal is onerous. Leave should be granted
    sparingly. Generally, the appellant must show that there is a clear error of
    law in the summary conviction appeal judges decision or that the appeal raises
    an issue of public importance beyond the particular case:  see
R. v. R.R.
,
    2008 ONCA 497, 90 O.R. (3d) (C.A.), at paras. 30-32 and 37.

[3]

In our view, the appellant has not met this test.

[4]

The appellant does not identify any error in the summary conviction
    appellate judges decision but focuses primarily on errors he said were made by
    the trial judge. The appellant challenges the factual findings and findings of
    credibility made by the trial judge. He submits that (1) the trial judge should
    not have permitted the complainant to testify about her belief that he poisoned
    her cat; (2) the complainants other evidence should not have been accepted
    because it was exaggerated; and (3) his actions did not amount to criminal
    harassment.

[5]

We are not persuaded by these submissions.

[6]

First, the trial judge did not rely on the complainants evidence about
    her belief concerning the death of her cat, and expressly held that there was
    no proof that the appellant had killed the complainants cat or anyone elses
    cat.

[7]

With respect to the complainants other evidence, it was open to the
    trial judge to accept some, all or none of her evidence. He was alert to the
    deficiencies in her evidence. The trial judge made no error in accepting the
    complainants evidence in support of the elements of the offence which he found
    were made out beyond a reasonable doubt.

[8]

Finally, we see no error in the trial judges determination that the
    appellants behaviour, as the trial judge found it to be, amounted to criminal
    harassment. Again, it was open to the trial judge to come to that conclusion
    based on the evidence that he accepted.

[9]

Accordingly, the motion for leave to appeal is dismissed.

K. Feldman J.A.

L.B. Roberts
    J.A.

Fairburn J.A.


